UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): June 13, 2012 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (Exact name of registrant as specified in its charter) BERMUDA 0-24796 98-0438382 (State or other jurisdiction of incorporation and organisation) (Commission File Number) (IRS Employer Identification No.) Mintflower Place, 4th floor 8 Par-La-Ville Rd, Hamilton, Bermuda HM 08 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (441) 296-1431 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders At the annual general meeting of Central European Media Enterprises Ltd. (the “Company”) held on June 13, 2012 the following matters were submitted to a vote of shareholders and received the following votes: Proposal 1 – Election of Directors. All of the nominees were elected to serve as a Director of the Company until the next annual general meeting or until their respective successors have been elected and qualified. Director: Votes For Votes Withheld Ronald S. Lauder Herbert A. Granath Paul Cappuccio Michael Del Nin Charles R. Frank, Jr Alfred W. Langer Fred Langhammer Bruce Maggin Parm Sandhu Adrian Sarbu Duco Sickinghe Kelli Turner Eric Zinterhofer Proposal 2 – Bye-law amendment: The proposal to amend the Company’s Bye-laws and the condition of its Memorandum to increase the authorized share capital of the Company from $9.6 million to $17.4 million by increasing the number of authorized shares of Class A Common Stock from 100,000,000 shares to 200,000,000 shares was approved. For Against Abstain Broker non-votes 0 Proposal 3 – Share issuance: The proposal to issue and sell shares of Class A Common Stock to Time Warner Media Holdings B.V. and RSL Capital LLC was approved. For Against Abstain Broker non-votes Proposal 4 – Option Exchange Program: The employee stock option exchange program was approved. For Against Abstain Broker non-votes Proposal 5 – Stock Incentive Plan Amendments: The amendments to the Company’s Amended and Restated Stock Incentive Plan were approved. For Against Abstain Broker non-votes Proposal 6 – Selection of Auditors: Deloitte LLP was appointed as independent public accounting firm for the Company in respect of the fiscal year ended December 31, 2012 and the Directors, acting through the Audit Committee, were authorized to approve their fees. For Against Abstain Broker non-votes 0 Item 8.01
